[Cite as State ex rel. Chatfield v. Flautt, 131 Ohio St.3d 383, 2012-Ohio-1294.]




             THE STATE EX REL. CHATFIELD, APPELLANT, v. FLAUTT,
                                 PROS. ATTY., APPELLEE.
[Cite as State ex rel. Chatfield v. Flautt, 131 Ohio St.3d 383, 2012-Ohio-1294.]
Public records—Court of appeals’ judgment denying writ of mandamus affirmed.
    (No. 2011-1687—Submitted March 21, 2012—Decided March 28, 2012.)
                 APPEAL from the Court of Appeals for Perry County,
                             No. 11-CA-6, 2011-Ohio-4659.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, inmate James L. Chatfield, for a writ of mandamus ordering
appellee, Perry County Prosecuting Attorney Joseph A. Flautt, to turn over certain
records to him. R.C. 149.43(B)(8) required a finding by Chatfield’s sentencing
judge or the judge’s successor that the requested information was necessary to
support what appeared to be a justiciable claim. State ex rel. Barb v. Cuyahoga
Cty. Jury Commr., 124 Ohio St.3d 238, 2010-Ohio-120, 921 N.E.2d 236.
Chatfield obtained the requisite judicial finding from the Perry County Court of
Common Pleas, but that court specified that the Columbus Police Department, not
the Perry County prosecuting attorney, would provide the records.                   Because
Chatfield’s sentencing judge did not determine that the Perry County prosecuting
attorney was the person responsible for the requested public records, Chatfield
was not entitled to the requested extraordinary relief.
                                                                          Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                   __________________
                     SUPREME COURT OF OHIO




James L. Chatfield, pro se.
Joseph A. Flautt, Perry County Prosecuting Attorney, pro se.
                     ____________________




                                2